Title: To Alexander Hamilton from Peter Carlton, 20 August 1799
From: Carlton, Peter
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, August 20, 1799
          
          My wife came to this Island Yesterday and was Orderd by my Capt. not to Land here, though Capt. Read is Satisfied that She Should Come here, I hope Sir as She has not been Charged with any misconduct that You will Allow her to be on the Island which will much Oblidge Yr. Obedt. Hble Sert
          
            Peter Carlton Corpl.
            Capt. Freemans Compy
          
          
            Fort Jay. Augst. 20th. 1799
          
        